UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 15, 2007 Date of Report (Date of earliest event reported) LIGHTPATH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-27548 86-0708398 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (I.R.S. EmployerIdentification Number) 2603 Challenger Tech Court, Suite 100 Orlando, Florida 32826 (Address of principal executive office, including zip code) (407) 382-4003 (Registrant’s telephone number, including area code) LightPath Technologies, Inc. Form 8-K Item 2.02. Results of Operations and Financial Condition The Registrant issued a Press Release on May 15, 2007, reporting third quarter results for the fiscal third quarter ended March 31, 2007, and announcing an audio webcast to be held on May 15, 2007. A copy of the Press Release is attached as Exhibit 99.1 to this Report. Item 9.01. Financial Statements and Exhibits Press Release on May 15, 2007 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed in its behalf by the undersigned, thereunto duly authorized. LIGHTPATH TECHNOLOGIES, INC. Dated: May 16, 2007 By: /s/ Dorothy M. Cipolla Dorothy M. Cipolla,CFO Exhibit Index ExhibitNo. Description EX-99.1 Press Release issued on May 15, 2007.
